application of the law to those facts de novo.      Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant argues that trial counsel was ineffective for
                failing to conduct a pretrial investigation into the murder or potential
                mitigating circumstances until four years after appellant's arrest.
                Appellant contends that an independent and timely investigation would
                have shown that he was innocent, that Alvaro "Sleepy" Romero had
                admitted to the killing, that Roseanna Saldana had material evidence to
                exonerate him, that he had been coerced into pleading guilty, and that the
                State lacked jurisdiction to prosecute him for murder. Appellant failed to
                demonstrate deficiency or prejudice. His assertions as to what an
                investigation would have uncovered are speculative and conclusory with
                no factual support. See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d
                222, 225 (1984). Furthermore, on direct appeal, this court rejected his
                claims of innocence, coercion, and exculpatory evidence.      Nuno-Velasco v.
                State, Docket No. 49574 (Order of Affirmance, May 16, 2008). This court
                specifically noted that Roseanna Saldana admitted to defense counsel that
                she was not a percipient witness to the shooting and defense counsel
                determined that another possible witness was not credible in claiming
                that Alvaro Romero admitted to the killing. See id. Therefore, appellant
                failed to demonstrate that counsel conducted an inadequate pretrial
                investigation. As to his assertion that the district court lacked
                jurisdiction, he fails to make any cogent argument on this point.         See
                Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987). Thus, the
                district court did not err in denying this claim.
                            Second, appellant argues that trial counsel was ineffective for
                failing to sever his case from that of his cousin's. Appellant contends that

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                he agreed to plead guilty only because his cousin's mother convinced him
                that his cousin would be sentenced to death if appellant went to trial.
                Appellant failed to demonstrate deficiency or prejudice. We note that the
                record indicates that the district court ordered the trials to be severed
                prior to the entry of appellant's guilty plea. In any event, appellant failed
                to demonstrate a reasonable probability that, had the cases been severed,
                he would not have pleaded guilty and would have proceeded to trial.
                Thus, the district court did not err in denying this claim.
                            Third, appellant argues that trial counsel was ineffective for
                failing to advise appellant of his rights under Article 36 of the Vienna
                Convention and for failing to notify the Mexican consulate about
                appellant's prosecution. Appellant contends that because he was a
                Mexican national, the Mexican consulate would have conducted its own
                investigation into the charges, filed legal briefs on appellant's behalf, and
                provided appellant with an explanation of Nevada's legal system and how
                it differed from Mexico's system. Even assuming that appellant was not
                advised by the arresting agency or by counsel of his right to contact the
                Mexican consulate, appellant failed to demonstrate prejudice. Appellant
                was provided with counsel, investigative services, and an interpreter to
                assist him during the criminal proceedings, and he provided no evidence
                as to what further actions the Mexican consulate would have taken. This
                court has rejected the proposition that a violation of the Vienna
                Convention requires automatic reversal of a conviction.       Garcia v. State,
                117 Nev. 124, 129, 17 P.3d 994, 997 (2001). Thus, he failed to demonstrate
                a reasonable probability that, if the consulate had been notified, appellant
                would not have pleaded guilty and would have insisted on going to trial.
                Accordingly, the district court did not err in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            For the foregoing reasons, we conclude that the district court
                did not err in denying the petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Hardesty


                                                     GOO
                                                   Parraguirre


                                                                                 J.
                                                   Cherry


                cc: Hon. Jerome Polaha, District Judge
                     Story Law Group
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A